NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                         No. 18-2165
                                        ____________

         IN RE: ASBESTOS PRODUCTS LIABILITY LITIGATION (NO.VI)

      CREIGHTON E. MILLER, Administrator of the Estate of William C. Traser,
                                          Appellant

                                       ______________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (D.C. Nos. 2-02-md-00875; 2-11-cv-33381;
                     2-11-cv-33382; 2-11-cv-33383; 2-10-cv-37849)
                     District Judge: Honorable Eduardo C. Robreno
                                    ______________

                               Argued on January 13, 2020

            BEFORE: HARDIMAN, PORTER, and PHIPPS, Circuit Judges

                                 (Filed: March 30, 2020)

Timothy A. Swafford (ARGUED)
Jaques Admiralty Law Firm
645 Griswold Street
1370 Penobscot Building
Detroit, MI 48226

Alan Kellman
The Maritime Asbestosis Legal Clinic
1850
30800 Telegraph Road
Bingham Farms, MI 48226
       Counsel for Appellant William C. Traser
Andrew Tauber (ARGUED)
Mayer Brown
1999 K Street, N.W.
Washington, DC 20006

Holly M. Olarczuk-Smith
Burns White
1350 Euclid Avenue
Suite 1060, US Bank Center
Cleveland, OH 44115
       Counsel for Appellees Sea Land Services, Inc. and Pan Atlantic Steamship, Co.

Harold W. Henderson (ARGUED)
Brian J. Lamb
Thompson Hine
3900 Key Center
127 Public Square
Cleveland, OH 44114
       Counsel for Appellees Delta Steamship Lines, Inc.; Odgen Marine, Inc.; Zapata
             Bulk Transport, Inc.; and Zapata Tankships, Inc.

                                     ______________

                                        OPINION *
                                     ______________


HARDIMAN, Circuit Judge.

       In 1988, seaman William C. Traser sued multiple shipowners in the United States

District Court for the Eastern District of Michigan for damages suffered from exposure to

asbestos. Two years after filing suit, he died from mesothelioma. In 1991, the Judicial

Panel on Multidistrict Litigation (JPML) created Multidistrict Litigation (MDL) 875,

consolidating all federal asbestos personal injury cases. In re Asbestos Prods. Liab. Litig.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                             2
(No. VI), 771 F. Supp. 415, 416–17 (JPML 1991). Traser’s cases eventually were

transferred to the United States District Court for the Eastern District of Pennsylvania,

which administered MDL 875. That Court dismissed Traser’s action for lack of personal

jurisdiction in the Northern District of Ohio, where the court perceived the cases had

been transferred to decades earlier. Traser’s Estate filed this timely appeal.

                                              I

       Traser’s case was one of tens of thousands the Jaques Admiralty Law Firm filed in

the late 1980s. The vast majority of those cases were filed in the Northern District of

Ohio, but Traser’s Michigan case was part of a smaller number filed in the Eastern

District of Michigan. A few months after Traser’s complaint was filed in Michigan, a

judge of that court issued an order “designating” Judge Thomas D. Lambros of the

Northern District of Ohio “to handle all asbestos-related cases filed by the Maritime

Asbestos Legal Clinic and the Jaques Admiralty Law Firm.” Supp. App. 140.

       Nothing in the record indicates Traser’s Michigan case was ever properly

transferred to the Northern District of Ohio. Nevertheless, Judge Lambros of that court

administered Traser’s suit as part of its Maritime Docket (MARDOC). 1 All the while,

Traser’s suit remained pending in the Eastern District of Michigan and retained its

Michigan docket number. Years later, after the creation of MDL 875, Traser’s case was


       1
         In In re: Asbestos Prods. Liab. Litig. (No. VI), 921 F.3d 98 (3d Cir. 2019)
[hereinafter Schroeder], this Court overturned a similar dismissal for lack of personal
jurisdiction in MDL 875. See id. at 100–01. The cases in Schroeder were likewise part of
MARDOC, but those plaintiffs originally filed suit in the Northern District of Ohio. Id. at
101.

                                              3
transferred from the Eastern District of Michigan, where it had been pending for over

twenty years, to the Eastern District of Pennsylvania.

       Six months later, in December 2010, the Eastern District of Pennsylvania

dismissed Traser’s Michigan case and many others in an en masse order. Contrary to that

order, for some three and a half years, the District Court and the parties proceeded as if

Traser’s dismissed Michigan case had remained pending. For example, four months after

the dismissal order, the District Court purported to consolidate Traser’s Michigan case

with three separate cases Traser had filed in the Northern District of Ohio.

       In March 2014, the District Court granted motions to dismiss filed by shipowners

Delta, Interocean Management Corporation, Ogden Marine, Zapata Bulk, and Zapata

Tankships in another en masse order. In an accompanying memorandum, the District

Court held that the Northern District of Ohio lacked personal jurisdiction over the

shipowners. It did not analyze whether there was personal jurisdiction in the Eastern

District of Michigan (which the record strongly suggests was lacking). About four years

later, the District Court dismissed shipowner Sea Land without prejudice.

                                              II

       Our first duty always is to determine whether we have jurisdiction. See, e.g.,

Rothman v. United States, 508 F.2d 648, 651 (3d Cir. 1975). Despite all that has

transpired in the various district courts, we lack jurisdiction over this appeal.

       A dismissal order “end[s] all proceedings, at which time the district court

relinquishes any jurisdiction over the matter.” Papotto v. Hartford Life & Accident Ins.

Co., 731 F.3d 265, 275 (3d Cir. 2013). Because the District Court’s 2010 order

                                              4
dismissing Traser’s Michigan case is valid, it had no jurisdiction to issue all subsequent

orders in that case. Consequently, we lack jurisdiction to consider Traser’s appeal. The

District Court did not have jurisdiction when it entered the order in 2014 from which

Traser appeals. And the time for Traser to appeal from the 2010 dismissal of his

Michigan case has long since passed. FED. R. APP. P. 4(a)(1); see Bowles v. Russell, 551
U.S. 205, 214 (2007).

       Traser does not deny that the December 2010 order of court dismissed his case.

But he claims the dismissal was ineffective because it was accidental. Traser points to

another case in MDL 875 where the district court made the same mistake and later

corrected it. See Wilson v. Manville Corp. Asbestos Disease Comp. Fund et al., No. 2:11-

cv-33880, Doc No. 121. In that case, plaintiff Lionel C. Wilson sued multiple vessel

owners in the Northern District of Ohio for injuries suffered from exposure to asbestos.

See In re: Asbestos Prods. Liab. Litig. (No. VI), 661 F. App’x 173, 174 (3d Cir. 2016).

Eventually, the Eastern District of Pennsylvania dismissed Wilson’s case for lack of

personal jurisdiction. Id. at 176. In a non-precedential decision foreshadowing our later

opinion in Schroeder, we reversed, holding that the vessel owners had waived their

personal jurisdiction defense. In re: Asbestos Prods. Liab. Litig. (No. VI), 661 F. App’x

at 178–79.

       In Wilson’s case, the parties did not raise the accidental-dismissal issue on appeal.

Only on remand did one of the vessel owners argue that the District Court lacked

jurisdiction because of the earlier (erroneous) dismissal. The District Court disagreed,

explaining that “[w]hen cases [are] dismissed en masse in this fashion, it [is] because

                                             5
plaintiffs’ counsel request[s] their dismissal.” App. 828. By contrast, the District Court

noted, “at all times” the parties and the Court “proceeded with the understanding that this

is an active case.” Id. at 828–29.

       Relying on Wilson, Traser invites us to ignore the 2010 dismissal order. In doing

so, he glosses over the determinative difference between his case and Wilson’s: there, the

District Court corrected its mistaken order. Regardless of whether there was jurisdiction

to do so here, or even in Wilson, the District Court here never attempted to make such a

correction, and Traser did not timely appeal the dismissal order or move for relief under

Rule 59(e).

       Traser also contends that for years, the District Court and the parties remained

“completely unaware” of the mistaken dismissal. Traser Br. 39. He correctly notes that all

of the parties continued litigating for years without bringing the accidental dismissal to

the District Court’s attention. Nevertheless, Traser’s counsel had a duty to notice

developments in his case. A court order dismissing a case—however it comes to be

entered on the docket—is nothing to be trifled with. And the fact that Traser’s case was

one of thousands that the law firm filed does not absolve counsel of this duty. The rules

apply equally to firms that file a multitude of cases as to those that file few cases. Simply

put, Traser’s counsel failed to bring the matter to the District Court’s attention. We

cannot now pretend that a valid court order is a nullity.

                                             III

       For the reasons stated, we will dismiss Traser’s appeal for lack of jurisdiction.



                                              6